
	
		I
		112th CONGRESS
		1st Session
		H. R. 1081
		IN THE HOUSE OF REPRESENTATIVES
		
			March 15, 2011
			Mrs. Capito (for
			 herself, Ms. Wasserman Schultz,
			 Mr. Luetkemeyer,
			 Mr. Renacci,
			 Mr. Perlmutter,
			 Mr. Hensarling,
			 Mr. Royce,
			 Mr. Canseco,
			 Mr. Neugebauer,
			 Mrs. Bachmann,
			 Mr. Meeks,
			 Mr. McClintock,
			 Mr. Carney,
			 Mr. Gibbs,
			 Mr. Peters,
			 Mr. Herger,
			 Mr. Marchant,
			 Mr. Kelly,
			 Mr. Bartlett,
			 Mr. Chaffetz,
			 Mr. Kissell,
			 Mr. Gary G. Miller of California,
			 Mr. Kildee,
			 Mrs. McCarthy of New York,
			 Mr. Polis,
			 Mr. Connolly of Virginia,
			 Mr. Owens, and
			 Ms. Woolsey) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To delay the implementation of proposed or final rules
		  issued under the authority of the Dodd-Frank Wall Street Reform and Consumer
		  Protection Act relating to the reasonable and proportional fees and rules for
		  electronic debit transactions, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Consumers Payment System Protection
			 Act.
		2.Delay in the
			 application of rules issued under the authority of section 1075 of the
			 Dodd-Frank Wall Street Reform and Consumer Protection ActSubject to section 3(b)(2), any proposed or
			 final rule issued under the authority of any provision under section 1075 of
			 the Dodd-Frank Wall Street Reform and Consumer Protection Act (Public Law
			 111–203), or of amendments made by such section, shall take effect 1 year after
			 the date of the enactment of this Act.
		3.Study and
			 Report
			(a)Study
				(1)In
			 generalThe Board of
			 Governors of the Federal Reserve System, the Chairperson of the Federal Deposit
			 Insurance Corporation, the Chairperson of the National Credit Union
			 Administration, and the Comptroller of the Currency shall jointly conduct a
			 study on the effect of section 1075 of the Dodd-Frank Wall Street Reform and
			 Consumer Protection Act (Public Law 111–203), and amendments made by such
			 section, on consumers, card issuers, merchants, and financial institutions.
			 Such study shall survey card issuers, merchants, and financial institutions
			 representing a cross section of all market participants regardless of whether
			 such participants are exempt from any rule issued under the authority of
			 section 1075 of the Dodd-Frank Wall Street Reform and Consumer Protection Act,
			 or of any amendment made by such section.
				(2)ConsiderationsThe study described in paragraph (1) shall
			 consider the following:
					(A)The identity and
			 categories of all costs and investments associated with debit card transactions
			 (prior to the implementation of section 1075 of the Dodd-Frank Wall Street
			 Reform and Consumer Protection Act) to consumers, card issuers, merchants, and
			 financial institutions, including the operation of the payment system to
			 support such transactions.
					(B)The impact of the
			 proposed rule issued by the Board of Governors of the Federal Reserve System
			 entitled Debit Card Interchange Fees and Routing (75 Fed. Reg.
			 81772 (Dec. 28, 2010)), if finalized, including—
						(i)the
			 impact of reduced debit card interchange fees on consumers, including—
							(I)the cost to and
			 consequences for consumers if such proposed rule were to become final;
							(II)the impact on
			 consumer protection, including anti-fraud and customer identification efforts,
			 and privacy protection; and
							(III)the impact on
			 consumers, particularly low- and moderate-income consumers (including banked
			 and unbanked consumers), and small businesses with respect to the provision of
			 payment accounts and services;
							(ii)the
			 impact of reduced debit card interchange fees on debit card issuers,
			 including—
							(I)whether such fees would provide recoupment
			 of costs and investments by debit card issuers;
							(II)whether such fees would result in increased
			 risks to debit card issuers, including the potential impact on the safety and
			 soundness of such issuers; and
							(III)the impact of the exemption provided for
			 smaller banks and credit unions, including whether potential merchant behavior
			 would lead to discrimination against debit cards issued by credit unions and
			 community banks, and whether the exemption would have an adverse impact on the
			 deposit base of credit unions and community banks as well as the payment
			 system;
							(iii)the impact of the reduced debit card
			 interchange fees on merchants, including such merchants ability to—
							(I)pass savings on to the consumer;
							(II)make new capital
			 investments; and
							(III)cover the costs
			 associated with fraud prevention;
							(iv)the impact on consumers, debit card
			 issuers, and merchants of the debit exclusivity and transaction routing
			 provisions of section 920(b) of the Electronic Fund Transfer Act and any
			 proposed or final rules issued under such provisions, including—
							(I)the impact on the
			 continued innovation and development of secure, efficient, and reliable
			 electronic payment technologies; and
							(II)the impact of
			 mandating a specific number of enabled networks on each debit card; and
							(v)the impact on other entities that utilize
			 debit card transactions, including the debit card programs of Federal and State
			 entities.
						(C)Subsections (a)
			 and (c) of section 904 of the Electronic Fund Transfer Act (15 U.S.C. 1693b(a),
			 (c)).
					(b)Report
				(1)In
			 generalNot later than 8
			 months after the date of the enactment of this Act, the Board of Governors of
			 the Federal Reserve System, the Chairperson of the Federal Deposit Insurance
			 Corporation, the Chairperson of the National Credit Union Administration, and
			 the Comptroller of the Currency shall jointly submit to Congress a report that
			 includes—
					(A)an analysis of the
			 results of the study required under subsection (a);
					(B)a determination of whether revisions need
			 to be made to any proposed or final rule described in section 2; and
					(C)a determination of whether revisions need
			 to be made to any provision under section 1075 of the Dodd-Frank Wall Street
			 Reform and Consumer Protection Act, or any amendment made by such
			 section.
					(2)Revisions to
			 rulesThe Board of Governors
			 of the Federal Reserve System shall have 4 months after the submission of the
			 report submitted pursuant to paragraph (1) to make revisions to any proposed or
			 final rule described in section 2 if at least two of the Board of Governors of
			 the Federal Reserve System, the Chairperson of the Federal Deposit Insurance
			 Corporation, the Chairperson of the National Credit Union Administration, and
			 the Comptroller of the Currency determine, in such report, that any one of the
			 following are true:
					(A)Either of section 920 of the Electronic
			 Fund Transfer Act or the proposed rule issued by the Board of Governors of the
			 Federal Reserve System entitled Debit Card Interchange Fees and
			 Routing does not encompass all costs and investments associated with
			 debit card transactions.
					(B)Consumers will be adversely affected by
			 either such section or such proposed rule.
					(C)The exemption of small financial
			 institutions (defined as financial institutions with less than $10,000,000,000
			 in assets), as provided under section 920(a)(6) of the Electronic Fund Transfer
			 Act, or as carried out by the proposed rule, is not effective in
			 practice.
					(c)DefinitionsIn
			 this section, the terms consumer, financial
			 institution, and State have the same meanings given such
			 terms in section 903 of the Electronic Fund Transfer Act (15 U.S.C.
			 1693a).
			
